             Case 2:20-cv-08223-VBF-PVC Document 36 Filed 03/10/21 Page 1 of 3 Page ID #:450




                1 HANSON BRIDGETT LLP
                  RAFFI V. ZEROUNIAN, SBN 236388
                2 rzerounian@hansonbridgett.com
                  JUSTIN P. THIELE, SBN 311787
                3 Jthiele@hansonbridgett.com
                  777 S. Figueroa Street, Suite 4200
                4 Los Angeles, California 90017
                  Telephone: (213) 395-7620
                5 Facsimile: (213) 395-7615
                6 Attorneys for Defendant S.C. Cramele
                  Recas, S.A.
                7
                8                       UNITED STATES DISTRICT COURT
                9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
               10
               11 Vampire Family Brands, LLC,                       Case No. 2:20-cv-8223-VBF-PVC
               12              Plaintiff,                           Defendant S.C. Cramele Recas, S.A.’s
                                                                    Notice of Motion to Dismiss (FRCP
               13        v.                                         12(b)(1), (b)(6), and (b)(7))
               14 S.C. Cramele Recas, S.A., Tri-Vin                 Filed Concurrently with Memorandum
                  Imports, Inc., Bracus Imports LLC and             of Points and Authorities, [Proposed]
               15 Does 1-20,                                        Order, and Request for Judicial Notice
               16              Defendants.                          Judge: Hon. Valerie A. Fairbank
               17
               18        Please take notice that, on a date and time to be set by the Court, in the
               19 courtroom of The Honorable Valerie A. Fairbank, located at 350 West First Street,
               20 Los Angeles, California 90012, Defendant S.C. Cramele Recas, S.A. (“Cramele
               21 Recas”) will and hereby does move the Court to dismiss Plaintiff Vampire Family
               22 Brands, LLC’s (“VFB”) First Amended Complaint (Dkt. 27) (the “Complaint”)
               23 pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6), and 12(b)(7).
               24        This Motion is made upon the following grounds:
               25        Pursuant to Fed. R. Civ. P. 19, VFB has failed to join a necessary and
               26 indispensable party to this action: the co-owner of the VAMPIRE trademark and the
               27 corresponding United States trademark registration, U.S. Reg. No. 2263907, Fior Di
               28 Sole, LLC (“Fior Di Sole”). To the extent Counts IV through VIII rely on the
                                                                                              Case No. 2:20-cv-8223-VBF-PVC
17342436.1                           Defendant S.C. Cramele Recas, S.A.’s Notice of Motion to Dismiss
             Case 2:20-cv-08223-VBF-PVC Document 36 Filed 03/10/21 Page 2 of 3 Page ID #:451




                1 VAMPIRE mark and this registration, they must be dismissed because VFB has not
                2 alleged in the Complaint why Fior Di Sole cannot be joined to this action.
                3         VFB has failed to plausibly allege common-law trademark rights in in its
                4 unregistered marks DRACULA’S BLOOD and THE LEGEND LIVES, as well as
                5 its alleged trade dress. To the extent Counts V, VII, and VIII are based on common-
                6 law rights in these marks and trade dress, they must be dismissed.
                7         VFB’s allegations of trademark infringement between its remaining registered
                8 trademarks and Cramele Recas’s use of BLOODY MERLOT, BLOOD SUCKERS,
                9 or LAND OF VAMPIRES must fail because VFB has failed to plead a plausible
               10 likelihood of confusion. Counts IV, V, VII, and VIII must therefore be dismissed in
               11 their entireties.
               12         VFB has failed to plead that its trademarks are sufficiently famous in support
               13 of its claim for trademark dilution. VFB represented to Cramele Recas during the
               14 conference of counsel pursuant to L.R. 7-3 that it would withdraw this claim. Count
               15 VI therefore must be dismissed.
               16         VFB’s prayer for punitive damages must be dismissed because punitive
               17 damages are not available as a matter of law for Lanham Act claims and because
               18 VFB has failed to allege conduct rising to the level of oppression, fraud, or malice.
               19         VFB has not alleged a breach of the covenant and good faith and fair dealing
               20 separate and apart from its claim for breach of contract, because the complained-of
               21 conduct is substantially identical to that in the breach-of-contract. Count II therefore
               22 must be dismissed.
               23         Finally, if the Court grants this Motion and dismisses VFB’s Lanham Act
               24 claims, the Court should dismiss the remainder of the action, consisting entirely of
               25 state-law claims, for lack of subject-matter jurisdiction because there will be no
               26 grounds to exercise supplemental jurisdiction and because VFB has not carried its
               27 burden of showing that diversity jurisdiction applies.
               28

                                                               -2-                 Case No. 2:20-cv-8223-VBF-PVC
17342436.1                                          Notice of Motion to Dismiss
             Case 2:20-cv-08223-VBF-PVC Document 36 Filed 03/10/21 Page 3 of 3 Page ID #:452




                1        This Motion is made following the conference of council pursuant to L.R. 7-3
                2 which took place on February 23, 2021.
                3        This Motion is based on this Notice, the attached Memorandum of Points and
                4 Authorities, the Request for Judicial Notice filed concurrently herewith, all of the
                5 pleadings, files, and records in this proceeding, all other matter of which the Court
                6 may take judicial notice, and any argument or evidence that may be presented to or
                7 considered by the Court prior to its ruling.
                8
                9 DATED: March 10, 2021                        Respectfully submitted,
               10                                              HANSON BRIDGETT LLP
               11
               12
               13                                         By:      /s/Justin P. Thiele
                                                             RAFFI V. ZEROUNIAN
               14
                                                             JUSTIN P. THIELE
               15                                            Attorneys for Defendant S.C. Cramele
                                                             Recas, S.A.
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                               -3-                Case No. 2:20-cv-8223-VBF-PVC
17342436.1                                          Notice of Motion to Dismiss
